Title: From George Washington to Henry Woodward, 4 May 1756
From: Washington, George
To: Woodward, Henry

 

To Captain Henry Woodward, of the Virginia Regiment. Sir,
[Winchester, 4 May 1756]

You are with your party under command, to proceed up the new-road to Fort Cumberland, as far as Back-Creek: when you come there, you must take down these waters, and scour the woods down the Creek, until you come to potomac River; detaching small reconnoitring parties into the Mountains.
You are to use all possible precaution in your Search; and above all things, to guard against a Surprize.
You are to endeavour to procure persons acquainted with those parts, for Guides. When you arrive at Potomack, you are to take down the river to Conogochieg; where you are to draw provisions for your party, sufficient to bring them back to this place; where you are to proceed with the utmost expedition, after finishing the Route above-ordered. Given &c. at Winchester, May 4th 1756.

G:W.

